SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the period ended September 30, 2007 o Transition report under Section 13 or 15(d) of the Exchange Act for the transition period fromto Commission file number:333-72163 DUTCH GOLD RESOURCES, INC. (FORMERLY SMALL TOWN RADIO, INC.- Exact name of small business issuer as specified in its charter) Nevada 58-2550089 (State of Incorporation) (I.R.S. Employer Identification No.) 3500 Lenox Road, NE Suite 1500 Atlanta, Georgia30326 (Address of principal executive offices) (404) 419-2440 (Issuer’s telephone number, including area code) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Class Outstanding at September 30, 2007 Common Stock, par value $0.001 per share Transitional Small Business Disclosure Format: Yes o No x TABLE OF CONTENTS PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEET F-2 CONSOLIDATED STATEMENTS OF OPERATION F-3 CONSOLIDATED STATEMENTS OF CASH FLOWS F-4 CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY F-5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS F-6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF RESULTS OF OPERATIONS AND FINANCIAL CONDITION 1 FORWARD LOOKING STATEMENTS 1 OVERVIEW AND RESULTS OF OPERATIONS 2 TWELVE MONTH BUSINESS OUTLOOK 3 OPERATING EXPENSES AND CAPITAL EXPENDITURES 3 SOURCE OF REVENUE 3 OPERATING LOSSES 3 LIQUIDITY AND CAPITAL RESOURCES 4 ITEM 3. CONTROLS AND PROCEDURES 4 PART II OTHER INFORMATION 4 ITEM 1. LEGAL PROCEEDINGS 4 ITEM 2. RISK FACTORS 4 ITEM 3. CHANGES IN SECURITIES AND USE OF PROCEEDS 6 ITEM 4. DEFAULTS UPON SENIOR SECURITIES 6 ITEM 5. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 6 ITEM 6. OTHER INFORMATION 6 ITEM 7. EXHIBITS AND REPORTS ON FORM 8-K 6 SIGNATURES 7 Table of Contents DUTCH GOLD RESOURCES, INC. (Formerly SMALL TOWN RADIO, INC.) FINANCIAL STATEMENTS As of September 30, 2007 (unaudited) and December 31, 2006 Table of Contents DUTCH GOLD RESOURCES, INC. (Formerly SMALL TOWN RADIO, INC.) CONSOLIDATED BALANCE SHEETS As of SEPTEMBER 30, 2007 and DECEMBER 31, 2006 September30, December31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Deposits - Accounts receivable - Total current assets Inventories Property, plant and equipment - Property, plant and equipment at cost - Less accumulated depreciation ) - Net property, plant and equipment - Other Assets - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accounts payable-related parties Payroll liabilities - Accrued liabilities Loans from related parties - Loans from shareholders - Total current liabilities LONG-TERM LIABILITIES: Long-term Notes Payable - related parties Total long-term liabilities TOTAL LIABILITIES Commitments and contingencies - - STOCKHOLDERS' DEFICIT Preferred stock, $.001 par value 10,000,000 authorized, no shares issued and outstanding at September 30, 2007 and December 31, 2006 - - Common stock, $.001 par value 500,000,000 shares authorized, 41,648,732 and 256,144 issued and outstanding at September 30, 2007 and December 31, 2006 respectively Additional paid-in-capital ) Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDER'S DEFICIT $ $ See notes to consolidated financial statements F-2 Table of Contents DUTCH GOLD RESOURCES, INC. (Formerly SMALL TOWN RADIO, INC.) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2, 2006 Three Months Ended Nine Months Ended September 30, September 30, Revenue (unaudited) (unaudited) (unaudited) (unaudited) Sales $ $
